Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021, 10/18/21, 5/08/21, 07/14/21, 05/27/21, 03/25/21, 08/14/2020, 06/25/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
MPEP 2173(i) recites

Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

The specification as originally filed states in at least [0066] states “In addition , radiation heating by a heater or a burner may be used in combination” Thus as recited in MPEP 2173.05(i) the mere absence of a positive recitation is not the basis for an exclusion and in [0066] and [0021] there is no explicit absence of burner and electrode used in combination nor a definite recitation of what constitutes as “in combination” such as a temperature or viscosity in [0021] and [0066] explicitly recites using both an electrode and burner in combination even if not preferable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially not containing an arsenic compound or an antimony compound” in claim 1 is a relative term which currently renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does state in [0016] that arsenic or antimony is not intentionally added to the glass batch or the obtained glass has arsenic and antimony each in 50 ppm or less.  This is used for the purpose of 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to the recited negative limitation.  Claim 2 recites the limitation, “wherein radiation heating by burner combustion is not used in combination”
MPEP 2173.05(i) regarding negative limitations recites,
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation "R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl" was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953)

Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. 

[0021] of the specification as originally filed recites “it is desirable that radiation heating by burner is not used in combination” and explicitly states, “the term “not using radiation heating by burner combustion” means not performing radiation heating by burner combustion during normal production, and does not exclude burner use at the time of production startup” 
[0066] states “In addition, radiation heating by a heater or a burner may be used in combination”
Thus as recited in MPEP 2173.05(i) the mere absence of a positive recitation is not the basis for an exclusion.
The term “low-temperature” in claim 11 is a relative term which renders the claim indefinite. The term “low-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably A temperature range is not defined in the specification for what constitutes as “low –temperature”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by Tokunaga et al. (US 20140287905) referred to as Tokunaga herein after.
 	Regarding claim 1, Tokunaga discloses a method for manufacturing an alkali-free glass substrate (title, at least [0034]) which is a method for continuously manufacturing a glass of a composition (at least the following paragraphs:
A glass composition 1: silica [0038], alumina [0039], -and one or more MgO [0041], CaO [0042], BaO [0044], SrO [0043], 
A glass composition 2: silica [0053], alumina [0054], -and one or more MgO [0056], CaO [0057], BaO [0059], SrO [0062]-[0065], 

a step of preparing a raw material batch [0034],
a step of electric melting the prepared “molten glass” [0035] by a molybdenum electrode [0151]-[0152] and,
a step of forming the molten glass into a plate shape (at least [0034]) by a downdraw method ([0183], also discussed in [0222].
Regarding the limitation of claim 1 requiring, “and substantially not containing an arsenic compound or an antimony compound” the specification gives this limitation a term of degree of The specification does state in [0016] that arsenic or antimony is not intentionally added to the glass batch or the obtained glass has arsenic and antimony each in 50 ppm or less.
Tokunaga states that it is preferred that arsenic is not substantially contained [0124] and does not discuss adding arsenic or antimony to the batch thus Tokunaga meets this limitation.
Regarding claim 2, Tokunaga discloses a burner used in the upper part of the furnace at an upper part of the furnace and electrically heating the molten glass radiation heating by burner combustion (at least [0219]), although Tokunaga states the burner and electric heating are used in combination the present specification does not differentiate the negative limitation, “is not used in combination.” Of claim 2 as discussed above and thus Tokunaga anticipates present claim 2.
Regarding claim 3, Tokunaga discloses a chloride is added to the raw material batch [0139] for improving meltability, clarity and formability.
Regarding claim 4, Tokunaga discloses a boron source is optional, thus not necessarily added to the glass [0136], see also glass 1 which shows the components required by claim 1 and no boron source.
Regarding claim 5, Tokunaga discloses containing B2O3 as a glass composition, wherein a boric

Regarding claim 9, Tokunaga discloses a strain point of the obtained glass 735°C or higher [0202], Table 1, thus is higher than 690°C. 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 11, Tokunaga discloses manufacturing a glass substrate on which a low-temperature p-Si TFT is formed (at least [0184]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga as disclosed above.
Regarding claims 6 and 7, Tokunaga discloses preferably not using a hydroxide as the alkaline earth material and optimizing the alkaline earth hydroxide with an alkaline earth carbonate to reduce unmelted silica to be decreased and optimize homogeneity of the glass [0133]-[0135].  It would be obvious to one skilled in the art to optimize the usage of a hydroxide or carbonate for the alkaline earth metal source to reduce water content and unmelted silica thus improving homogeneity of the glass as taught by Tokunaga.  The use of a known technique to improve similar method in the same way has been held obvious to one skilled in the art 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Where Tokunaga indicates that hydroxide causes unmelted silica it would be obvious to one of ordinary skill in the art to attempt to use alkaline earth metals that are not hydroxides.  One of ordinary skill in the art would recognize any additional raw batch materials such as cullet would also have to have a necessary hydroxide content to yield the desirable homogeneity discussed above.
Regarding claim 8, Tokunaga fails to disclose a glass cullet made of glass having a β-OH value of 0.4/mm or less is used in at least a part of the glass cullet (see Table 1 Examples 1-2).
Regarding claim 8, Tokunaga fails to disclose a glass made of glass having a β-OH value of 0.2/mm or less (see Table 1 Examples 1-2).  Tokunaga discloses a glass having a β-OH value of 0.3/mm and adjusting the combustion products to adjust the β-OH value [0142].
MPEP 2144.05 states:
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the combination of fuel and oxygen, gas, and air since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to adjust the β-OH value. It has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. (US 20140377525 A1) referred to as Takahiro herein after and further in view of Tokunaga et al. (US 20140287905) referred to as Tokunaga herein after.
 	Regarding claims 1 and 11, Takahiro discloses a method for manufacturing an alkali-free glass substrate (title, at least [0017]) which is a method for continuously manufacturing a glass of a composition (at least the following paragraphs:
A glass composition: silica, alumina, and one or more MgO, CaO, BaO, SrO [0017], 

a necessary step of preparing a raw material batch (for example [0085]),
a step of electric melting [0077],
a step of forming the molten glass into a plate shape by a downdraw method (at least [0073]-[0074]).
Takahiro discloses glass substantially free of arsenic or antimony (at least [0056]) and containing tin as a fining agent [0055].  Takahiro discloses manufacturing a glass substrate on which a low-temperature p-Si TFT is formed (at least [0003], [0068]).
Takahiro fails to disclose the electric heating being a molybdenum electrode.
Tokunaga discloses a similar method of forming an alkali-free glass for use a low-temperature p-Si TFT is formed (at least [0003], [0068]).  Using a molybdenum electrode for electric heating [0077].
MPEP 2143 states that simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art, thus where Takahiro discloses electric melting of alkali-free glass but fails to disclose the electric heating element it would be obvious to one of ordinary skill in the art to look to analogous art for a suitable heating element or substitute one taught in the art such as the molybdenum electrode taught by Tokunaga for the predictable results of melting the glass batch.

Regarding claim 2, Takahiro does not disclose a burner furthermore it is noted the present specification does not differentiate the negative limitation, “is not used in combination.” Of claim 2 as discussed above.
Regarding claim 3, Takahiro discloses a chloride is added to the raw material batch [0057], [0077].

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Regarding claim 8, Takahiro discloses a glass having a β-OH value of 0.35/mm or less (at least [0076]). Regarding claim 7, Takahiro fails to disclose a glass cullet made of glass having a β-OH value of 0.2/mm or less however if a glass obtained has a β-OH value of 0.35/mm or less it would be obvious to one of ordinary skill in the art to optimize the β-OH value of any cullet added to obtain the desired β-OH value in the final glass. Takahiro discloses how to adjust the β-OH value in at least [0077].
Regarding claim 9, Takahiro discloses a strain point of the obtained glass 690°C or higher  [0063]. see also Fig 2
Regarding claim 10, Takahiro discloses the obtained glass has a thermal shrinkage of 30 ppm or less. [0072] see also Fig 2

Conclusion

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741